      Case 3:19-cv-02095-RS Document 10 Filed 10/09/19 Page 1 of 20



              DISTRICT COURT CASE NO. 3:19-cv-02095-RS

                  UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF CALIFORNIA


                     TSAI LUAN HO aka SHELBY HO,

                                 Appellant,

                                      v.

              ANDREA A. WIRUM, CHAPTER 7 TRUSTEE,

                                  Appellee.


On Appeal from the United States Bankruptcy Court for the Northern District of
California, Bankr. Case No. 18-30581 -- Consolidated with Bankr. Case No. 18-
                   30031, and Adv. Proc. Case No. 18-03051

       The Honorable Dennis Montali, United States Bankruptcy Judge


                    APPELLANT’S REPY BRIEF

                JAMES ANDREW HINDS, JR. (SBN 71222)
                          jhinds@jhindslaw.com
                  PAUL R. SHANKMAN (SBN 113608)
                       pshankman@jhindslaw.com
                  RACHEL M. SPOSATO (SBN 306045)
                         rsposato@jhindslaw.com
                      HINDS & SHANKMAN, LLP
                   21257 Hawthorne Blvd., Second Floor
                        Torrance, California 90503
                        Telephone: (310) 316-0500
                        Facsimile: (310) 792-5977

       Attorneys for the Appellant, TSAI LUAN HO aka SHELBY HO
            Case 3:19-cv-02095-RS Document 10 Filed 10/09/19 Page 2 of 20




                              TABLE OF CONTENTS

                                                                        Page No.

I.     THE MOTION FOR SUMMARY JUDGMENT MUST BE OVER
       TURNED AND VACATED BECAUSE THE DEBTOR PRESENTED
       A TRIABLE ISSUE OF FACT TO THE COURT
       BELOW ……………………………………………………………………..1

II.    THE FACTS PRESENTED TO THE COURT BELOW DO NOT
       SUPPORT GRANTING THE TRUSTEE’S MOTION FOR SUMMARY
       JUDGMENT ………………………………………………………………..2

       1.       The Legal Standard To Be Applied To The Trustee’s Motion for
                Partial Summary Judgment…………………………………………...2

       2.       The Court Below Misapplied the Standard Under Section 727(a)(3)
                Which Required that the Court Find that the Debtor’s Alleged
                Failure to Keep Books and Records was Justified Under all of the
                Circumstances of the Case……………………………………………3

       3.       The Appellant’s Opposition to the Trustee’s Motion for Partial
                Summary Judgment Presented Triabe Issues of Facts Meriting
                Denial of the Motion………………………………………………….5

       4.       The Judge Below Improperly Ignored The Appellant’s Uncontested
                Expert’s Declaration and Dismissed its Weight in Ruling on The
                Trustee’s MSJ. ……………………………………………………….7

III.   THE APPELLANT’S ASIAN UPBRINGING, AGE, SEX, EDUCATION,
       BUSINESS EXPERIENCE, AND LACK OF BUSINESS ACUMEN
       WERE NOT CONTESTED IN THE RECORD…………………………...10

IV.    THE RECORD PRESENTED TO THE COURT BELOW WAS
       SUFFICIENT TO MEET THE 9TH CIRCUIT
       STANDARD……………………………………………………………….12

V.     CONCLUSION…………………………………………………………….14



                                          i
           Case 3:19-cv-02095-RS Document 10 Filed 10/09/19 Page 3 of 20




                                    TABLE OF AUTHORITIES

                                                                                                        Page No.

Cases

Anderson v. Liberty Lobby, Inc.,
 477 U.S. 242 (1986) ......................................................................................... 5, 12

British Airways Bd. v. Boeing Co.,
 585 F.2d 946 (9th Cir. 1978) ................................................................................13

Caneva v. Sun Cmtys. Operating Ltd. P’ship (In re Caneva),
 550 F.3d 755, 760 (9th Cir. 2008) ......................................................... 2, 3, 4, 5, 8

Covey v. Hollydale Mobilehome Estates,
 116 F.3d 830 (9th Cir. 1997) ..................................................................................2

In re Hong Minh Tran,
  464 B.R. 885 (Bankr. S.D. Cal. 201) ..................................................................8, 9

In re Hurley,
  601 B.R. 529, 534 (9th Cir. BAP 2019) .............................................................3, 5

Lansdowne v. Cox (In re Cox),
 41 F.3d 1294 (9th Cir. 1994) ..................................................................................3

Lujan v. National Wildlife Federation,
 497 U.S. 883 (1990) ............................................................................................5, 8

McSherry v. City of Long Beach,
 584 F.3d 1129 (9th Cir. 2009) ..............................................................................13

Oswalt v. Resolute Indus.,
 642 F.3d 856 (9th Cir. 2011) .................................................................................12




                                                         ii
            Case 3:19-cv-02095-RS Document 10 Filed 10/09/19 Page 4 of 20




                                       TABLE OF AUTHORITIES

                                                                                                              Page No.



Statutes

11 U.S.C. § 727(a) .............................................................................................. 1, 13
11 U.S.C. § 727(a)(3) .................................................................................................3
28 U.S.C. § 56 ............................................................................................................5
28 U.S.C. § 7056 ........................................................................................................2




                                                            iii
        Case 3:19-cv-02095-RS Document 10 Filed 10/09/19 Page 5 of 20




                                          I.

THE MOTION FOR SUMMARY JUDGMENT MUST BE OVER TURNED

  AND VACATED BECAUSE THE DEBTOR PRESENTED A TRIABLE

                  ISSUE OF FACT TO THE COURT BELOW

      By this appeal, the Appellant requests that the Order denying the Appellant’s

discharge under 11 U.S.C. § 727(a)(3) be overruled and vacated, and that the Order

be reversed and the case remanded to the bankruptcy court with instructions to

allow the Appellant’s discharge under 11 U.S.C. § 727(a). The briefing shows that

the court below failed to properly weigh, and in fact ignored the undisputed expert

testimony presented by the Appellant on the Appellant’s age, lack of English

language training, her cultural background and upbringing, her education, and her

circumstances, that she had never been trained in bookkeeping, and never engaged

in complex business transitions on her own, had for many years been a stay-at-

home mother to her three sons, and had been a victim of the Liberty Ponzi scheme

like many of her Chinese clients. The Appellee in her Opening Brief does not

contest these as the core facts of the case. Rather, the Appellant argues that the

court below weighed these facts and found that they failed to present a trial issue

under Rule 56 and the controlling case law. The Appellee is wrong.




                                          1
        Case 3:19-cv-02095-RS Document 10 Filed 10/09/19 Page 6 of 20




                                         II.

THE FACTS PRESENTED TO THE COURT BELOW DO NOT SUPPORT

 GRANTING THE TRUSTEE’S MOTION FOR SUMMARY JUDGMENT

   1. The Legal Standard To Be Applied To The Trustee’s Motion For Partial

      Summary Judgment.

      The parties agree as to the standard which must be applied by this Court in

the review if the Bankruptcy Court’s granting of the Trustee’s Motion for Partial

Summary Judgment (hereinafter referred to as the “MSJ”). Summary judgment

should be granted when there are no genuine issues of material fact and when the

movant is entitled to prevail as a matter of law. In resolving a summary judgment

motion, the court does not weigh evidence, but rather determines only whether a

material factual dispute remains for trial. Covey v. Hollydale Mobilehome Estates,

116 F.3d 830, 834 (9th Cir. 1997) (emphasis added).

      A material fact is one that, "under the governing substantive law . . . could

affect the outcome of the case." Caneva v. Sun Cmtys. Operating Ltd. P’ship (In re

Caneva), 550 F.3d 755, 760 (9th Cir. 2008). "A genuine issue of material fact

exists when 'the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.'" Id. at 761 (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986)). At the hearing below, the Appellant vigorously argued that

the Trustee could not meet the Rule 7056 standard based on the showing presented




                                          2
        Case 3:19-cv-02095-RS Document 10 Filed 10/09/19 Page 7 of 20



in opposition to the MSJ. In re Hurley, 601 B.R. 529, 534 (9th Cir. BAP 2019).

At the same time, the Appellee’s Opening Brief admits that the Bankruptcy Judge

below weighed the evidence presented by the Appellant in opposition to the MSJ

and ignored the undisputed declaration submitted by the Appellant on the core

issue under Caneva.

   2. The Court Below Misapplied The Standard Under Secton 727(A)(3) Which

      Required That The Court Find That The Debtor’s Alleged Failure To Keep

      Books And Records Was Justified Under All Of The Circumstances Of The

      Case.

      Section 727(a)(3) provides, in relevant part, that a debtor is not entitled to a

discharge if she fails “to keep or preserve any recorded information, including

books, documents, records, and papers, from which the debtor’s financial condition

or business transactions might be ascertained, unless such act or failure to act was

justified under all of the circumstances of the case.” To succeed on its objection to

discharge under § 727(a)(3), the trustee must show “‘(1) that [Appellant] failed to

maintain and preserve adequate records, and (2) that such failure makes it

impossible to ascertain [Ho’s] financial condition and material business

transactions.’” Lansdowne v. Cox (In re Cox), 41 F.3d 1294, 1296 (9th Cir. 1994)

(quoting Meridian Bank v. Alten, 958 F.2d 1226, 1232 (3d Cir. 1992)). Adequate

records should enable creditors to follow a debtor’s transactions “for a reasonable




                                          3
        Case 3:19-cv-02095-RS Document 10 Filed 10/09/19 Page 8 of 20



period in the past.” Caneva v. Sun Cmtys. Operating Ltd. P’ship (In re Caneva),

550 F.3d 755, 761 (9th Cir. 2008) (quoting Rhoades v. Wikle, 453 F.2d 51, 53 (9th

Cir. 1971)).

       As argued below, the Debtor in opposition to the MSJ presented more than

adequate evidence that she had in her possession or subject to her control, books

and records sufficient for the trustee to track the Debtor’s personal and business

dealings with third-parties for several years prior to the filing of her case. The

Debtor’s personal and business were established to be consistent with her cultural

upbringing and background as established in the Ho and Amira Declarations filed

in opposition to the MSJ. [Appellant’s ER at Tab 20 and 22 Ho Declaration ¶¶ 61-

72.]

       The parties agree that the stand under § 727(a)(3) does not require absolute

completeness in making or keeping records (citing Rhoades v. Wikle, 453 F 2d. 51,

53 [9th Cir. 1971]), but “the debtor must ‘present sufficient written evidence which

will enable his creditors reasonably to ascertain his present financial condition and

to follow his business transactions for a reasonable period in the past.’” Caneva,

550 F 3d. at 661.

       The Appellee does not contest that unlike in Caneva, here the Appellant had

some books and records of her personal pre-petition dealings and make substantial

documents related to her dealings with Liberty openly available to the Trustee.




                                           4
        Case 3:19-cv-02095-RS Document 10 Filed 10/09/19 Page 9 of 20



Moreover, the Appellant established her level of sophistication by reference to her

education, age, and cultural background. [Appellant’s ER at Tab 20 Ho

Declaration ¶¶ 61-72 and the Arima Declaration ¶¶ 8-19.] Hence, the facts of this

case differ materially from the facts of Caneva where the debtor admitted that he

did not have books and records to reflect his pre-petition dealings.

   3. The Appellant’s Oppositon To The Trustee’s Motion For Partial Summary

      Judgment Presented Triable Issues Of Facts Meriting Denial Of The Motion.

      Under the Rule 56 standard, a triable issue exists when material facts

specifically averred by the movant are contradicted by facts specifically averred by

the respondent. Lujan v. National Wildlife Federation, 497 U.S. 883, 110 S.Ct.

3177, 3188 (1990). If the respondent presents controverting evidence, the court

must then determine if the evidence is sufficient, considering the facts in light of

the applicable standard of proof, to permit a reasonable jury to resolve the issue in

the respondent’s favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251, 106

S.Ct. 2505, 2512 (1986). In doing so, the respondent is entitled to have all

reasonable inferences drawn in its favor. Lujan, 110 S.Ct. at 3188.

      The Appellee admits that in opposition to the Trustee’s MSJ, the Appellant

presented solid evidence to the Trustee in the form of (1) her bank statements, (2) a

recounting of her dealings with Liberty and the investors in Liberty’s Ponzi

scheme, (3) her borrowings from friends and family, (4) her tax returns, and (5) her




                                          5
        Case 3:19-cv-02095-RS Document 10 Filed 10/09/19 Page 10 of 20



acquisition of the real property in the Big Max and Great Vista entities and the

liquidation of these real properties and the tender of the net sales into the Big Max

chapter 7 Estate.

      The Appellee admits that in opposition to the Trustee’s MSJ, the Appellant

presented solid evidence level of sophistication in business transactions. The

points raised by the Debtor but ignored by the Trustee now and at the hearing on

the MSJ where the following: (1) the Debtor had no business background and

training; (2) the Debtor culturally was a stay-at-home mom, who raised her three

sons without a father; (3) the Debtor obtained her real estate license late in life and

employed her Chinese language skills with bringing Chinese investors to real

estate deals (many of which were standard retail deals done under standard

Californian approved forms); (4) while the Debtor was enticed into working with

Liberty and its owners, there is no proof that the Debtor engaged in conduct which

involved control over the third-party investments, transfers of money, or selection

of invest properties; and (5) at the end of the day, the Debtor was as much a victim

of the Liberty Ponzi scheme as anyone else being left with unpaid and earned fees

from Liberty of millions according to the Committee’s recap of Liberty’s books

and records.

      The Appellee then engages in semantic word games over whether the

Appellant the Debtor did offer the Trustee, pre-MSJ, with “unfettered review” of




                                           6
        Case 3:19-cv-02095-RS Document 10 Filed 10/09/19 Page 11 of 20



personal papers. The Appellant argued that additional documents were made

available to the Trustee and that the Appellant offered at least two times to meet

with the Trustee to explain her records and data. [Appellee Opening Brief at p.

19:23-28 and p. 20:1-2.] The Trustee admits that she refused to review these

additional documents and data and refused to meet with the Debtor having already

made up her mind that the Debtor should be denied her discharge in her chapter 7

case. [Appellee Opening Brief at p. 20:26.]

   4. The Judge Below Improperly Ignored The Appellant’s Uncontested Expert’s

      Declaration And Dismissed Its Weight In Ruling On The Trustee’s MSJ.

      As noted by the Appellee in her Opening Brief, the judge below, as part of

the hearing on the Appellant’s Motion for Stay Pending Appeal, admitted that he

weighed the statement made as part of the uncontested Arima Declaration. At one

point the judge admitted that: “Ms. Amira’s declaration of course was before me

on the motion, was in the record. And when I – when I read your motion here

today or yesterday, I saw it, I don’t recall every single thing that I had done in a

prior matter . . . .” App-006.

      The judge below also found Ms. Arima not to be an expert but then stated

that Ms. Arima was “unqualified expert on every subject, - I mean she seems to be

an expert on: Culture; on language; on Ms. Ho’s familiarity with documents; on

the standards of the Bankruptcy Code for maintaining the books and records; and




                                           7
        Case 3:19-cv-02095-RS Document 10 Filed 10/09/19 Page 12 of 20



her raising of her children, which of course is important.” App-006 to App-0081.

At the conclusion of the hearing on the Motion for Stay Pending Appeal, the judge

stated that “Ms. Amira’s declaration had no probative value on the ultimate

questions that were presented.” App-020.

       These inconsistent representations by the judge below alone require a

remand to the Bankruptcy Court for further clarification or outright denial of the

MSJ. These after-the-fact justifications by the judge clearly violate the letter and

spirit of Rule 56 and Lujan, 110 S.Ct. at 3188 (If the respondent presents

controverting evidence, the court must then determine if the evidence is sufficient,

considering the facts in light of the applicable standard of proof, to permit a

reasonable jury to resolve the issue in the respondent’s favor) and Caneva.

       The Appellee tries to distinguish In re Hong Minh Tran, 464 B.R. 885

(Bankr. S.D. Cal. 201) cited by the Appellant. The Appellee admits that Hong

Minh Tran stands for the proposition that a debtor’s duty to keep records is

measured by the type of debtor and the debtor’s sophistication. The Trustee even

states that she “has no quarrel with that proposition and believes the Hong Minh

Tran case supported her motion for summary judgment . . . .” (Appellee Opening

Brief at p. 16:20-23.) While it is true that the Hong Minh Tran case does not
1
       The Appellant takes issue with the Appellee’s sole reliance upon the statement made at
the hearing on the Appellant’s Motion for Stay Pending Appeal which is referenced by the
Appellee as “App.” The true test of the inappropriateness of the judge’s granting of the
Trustee’s MSJ is tested by the argument made at the hearing on the MSJ, which hearing the
Appellee simply ignores.



                                               8
       Case 3:19-cv-02095-RS Document 10 Filed 10/09/19 Page 13 of 20



specifically mention of culture as a measure, the finding is 100% consistent with

Caneva in holding that “adequate record keeping is made on a case-by-case basis.”

Hong Minh Tran, 464 B.R.at 893.

      The reasoning of the court in Hong Minh Tran is instructive on the issues

raised by the Appellant. In Hong Minh Tran, the court stated:

      In evaluating the reasonableness of records, the Court must undertake a case
      by case determination. The records required for a business, as opposed to
      those required for a person in the conduct of day-to-day life, may be entirely
      different. And the Court should take into consideration the sophistication of
      the debtor and the type of transactions in which the debtor engaged. For the
      average person, who is not engaged in sophisticated financial transactions
      and, instead, acts only as a consumer, tax records, wage records, bank
      records and credit card records may suffice.
Id. (emphasis added). Unlike in this case, the debtor in Hong Minh Tran failed to

maintain any records of his gambling losses or to explain his use of credit card

advances to finance his gambling habit. Id. The record below shows that the

Appellant provided the Trustee with records regarding her transactions with

Liberty as well as her bank statements and hand written notes of transactions with

friends and family. [Appellant’s ER at Tab 20 Ho Declaration ¶¶ 61-72.]

///

///

///

///

///



                                         9
        Case 3:19-cv-02095-RS Document 10 Filed 10/09/19 Page 14 of 20




                                         III.

  THE APPELLANT’S ASIAN UPBRINGING, AGE, SEX, EDUCATION,

 BUSINESS EXPERIENCE, AND LACK OF BUSINESS ACUMEN WERE

                     NOT CONTESTED IN THE RECORD

      The Trustee as part of her Opening Brief does not contest that (1) the

Appellant is a 70-year old Asian woman whose first language is not English, (2) or

that the Appellant was born and educated in Taiwan, and moved to the United

States with her husband in 1976, (3) that the Appellant and her husband settled in

the San Jose area where her husband operated a computer hardware business.

Appellant was not active in the computer hardware business operated by her

husband, (4) that the Appellant’s husband passed away in 1994 and the Appellant

withdrew from the computer hardware business to raise her three boys as a stay-at-

home mom. [Appellant’s ER at Tab 20 Ho Declaration ¶¶ 4-8.]

      The Trustee as part of her Opening Brief does not further contest that (5)

after years as a stay-at-home mom, late in life, Appellant obtained her real estate

broker’s license, (6) that due in part to her excellent Chinese language skills and

her knowledge of Chinese culture, the Appellant was initially successful in

working with Chinese buyers seeking to acquire or develop real estate in Northern

California, or (7) that as to most of these real estate deals Appellant earned a




                                          10
         Case 3:19-cv-02095-RS Document 10 Filed 10/09/19 Page 15 of 20



broker’s commission for her efforts. [Appellant’s ER at Tab 20 Ho Declaration ¶¶

4-8.]

        Appellee ignores that the fact that as part of the record below Appellant

established that discovery in the Los Angeles Adversary Proceeding brought by the

Liberty Committee against the Appellant had been substantially completed before

the Appellant filed her personal chapter 7 case. The Appellant offered to share

with the Trustee the fruits of the Los Angeles Adversary Proceeding discovery

which showed how money was raised and accounted for by Liberty, how investors’

contracts where prepared and distributed by Liberty, and that the Appellant had no

role in the collection of money, designation of third-party investments, the

documentation of third-party investments, or management of the Liberty real

property asset portfolio. The Appellee apparently ignored Appellant’s off and

failed to take the time to review the Liberty discovery fled which show Appellant

was never personally engaged in the Liberty Ponzi scheme, never handled money

for the Chinese investors in Liberty, had nothing to do with the selection of real

property and the documentation of the proposed transactions. [Appellant’s ER at

Tab 20 Ho Declaration ¶¶ 51-60.]

///

///

///




                                          11
         Case 3:19-cv-02095-RS Document 10 Filed 10/09/19 Page 16 of 20




                                               IV.

        THE RECORD PRESENTED TO THE COURT BELOW WAS

           SUFFICIENT TO MEET THE 9TH CIRCUIT STANDARD

       It is true that the Appellant admitted that she kept few financial records

related to her operation of Great Vista and Big Max and failed to maintain records

for her loans to Liberty and Kirk in the three-years prior to Ho’s chapter 7 filing.

What records she had were turned over to the chapter 7 Trustee in the Big Max

case and shared with the Ho Trustee. However, the record is clear that in response

the Appellant provided the Trustee with bank statements, the records from Liberty

regarding the third-party investments of third-parties brought to Liberty by the

Appellant, the Committee reconciliation of the money due to the Appellant based

on the deal she had in place with Liberty with the Appellant’s handwritten

annotations of where errors had been made by the Committee, and the books and

records on the hard money loans employed to save the Big Max and Great Vista

real estate.2 . [Appellant’s ER at Tab 20 Ho Declaration ¶¶ 61-72.]

       In response to this showing made by the Appellant, the Trustee’s response

was that she didn’t want to take the time to reconcile the paper work supplied by

2
        For reasons unknown to the issues raised by this appeal, the Trustee spends a whole page
in her Opening Brief reviewing the Debtor’s actions to save, list, and dispose of the real property
held by Big Max and Great Vista. [Appellee Opening Brief at p. 20-3-15.] The only reason that
the Appellant raised to the issue of the disposition of the real property held by Big Max and
Great Vista was to establish that there has been total transparency by the Appellant in disclosing
the liens against these two properties, the origins of the Debtor ownership of these two properties
and that the net sale proceeds were provided to the Appellee at the end of the day.



                                                12
       Case 3:19-cv-02095-RS Document 10 Filed 10/09/19 Page 17 of 20



the Appellant. [Appellee Opening Brief at p. 20:26.] To find in the Trustee’s

favor on her § 727(a)(3) claims required the judge below to accept the Trustee’s

argument as fact and make inferences and credibility determinations in the

Trustee’s favor – none of which is appropriate on summary judgment. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (all justifiable

inferences must be drawn in favor of the non-moving party); Oswalt v. Resolute

Indus., 642 F.3d at 861 (credibility determinations, weighing of evidence, and the

drawing of legitimate inferences from the facts are inappropriate on summary

judgment); British Airways Bd. v. Boeing Co., 585 F.2d 946, 952 (9th Cir. 1978)

(“Legal memoranda and oral argument are not evidence”). And, the nonmovant’s

“evidence is to be believed.” McSherry v. City of Long Beach, 584 F.3d 1129,

1133 (9th Cir. 2009). This is error supporting reversal of the MSJ Order.

///

///

///

///

///

///

///

///




                                         13
       Case 3:19-cv-02095-RS Document 10 Filed 10/09/19 Page 18 of 20




                                        V.

                                 CONCLUSION

      For all of the reasons set forth hereinabove, Appellant respectfully requests

that the Order of the bankruptcy court below denying the Appellant her discharge

under 11 U.S.C. § 727(a)(3) be reversed and the matter remanded to the

bankruptcy court below with Orders to enter the discharge of the Appellant under

11 U.S.C. § 727(a).

Dated: October 9, 2019                 Respectfully submitted,

                                       JAMES ANDREW HINDS, JR.
                                       PAUL R. SHANKMAN
                                       RACHEL M. SPOSATO
                                       HINDS & SHANKMAN, LLP

                                       By: /s/ James Andrew Hinds, Jr.
                                       JAMES ANDREW HINDS, JR.,
                                       Attorneys for the Appellant,
                                       TSAI LUAN HO aka SHELBY HO




                                        14
        Case 3:19-cv-02095-RS Document 10 Filed 10/09/19 Page 19 of 20




                       CERTIFICATE OF SERVICE
      TSAI LUAN HO aka SHELBY HO v. ANDREA A. WIRUM, et a.
                     Case No. 3:19-cv-02095-RS

       I am employed in Torrance, California. I am over the age of 18 and not a
party to this action; my business address is 21257 Hawthorne Blvd., Second Floor,
Torrance, CA 90503.

    I hereby certify that on October 9, 2019, I served APPELLANT’S REPLY
BRIEF on the following parties or counsel of record:

                              SEE ATTACHED LIST

X     To Be Served By the Court Via Notice of Electronic Filing (NEF/ECF):
Pursuant to controlling General Orders and LBR, the foregoing document was
served by the court via NEF and hyperlink to the document. On October 9, 2019, I
checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
determine that the following persons are on the Electronic Mail Notice List to
receive NEF transmission at the email addresses stated below

X      By Placing the ___ original X an accurate copy in sealed envelope(s) to the
notification address(es) of record and sending by:


X      Overnight Delivery: I arranged for the envelope(s) to be delivered by
overnight delivery by close of business of the next business day. I am readily
familiar with the firm’s practice of collection and processing parcels for overnight
carrier. They are deposited with the overnight carrier or at a location authorized to
receive parcels on behalf of the overnight carrier on the same day, fully prepaid at
Torrance, California in the ordinary course of business.

      I declare under penalty of perjury and the laws of the State of California that
the above is true and correct.

Executed on this 9th day of October 2019, in Torrance, California


                                 /s/ Mayra Duran
                                 MAYRA DURAN
       Case 3:19-cv-02095-RS Document 10 Filed 10/09/19 Page 20 of 20




                       CERTIFICATE OF SERVICE
      TSAI LUAN HO aka SHELBY HO v. ANDREA A. WIRUM, et a.
                     Case No. 3:19-cv-02095-RS


To Be Served By the Court Via Notice of Electronic Filing (NEF/ECF):

Charles P. Maher      cmaher@rinconlawllp.com

James Andrew Hinds , Jr     jhinds@jhindslaw.com, pshankman@jhindslaw.com

Rachel M. Sposato      rsposato@jhindslaw.com



Overnight Delivery:

District Judge Richard Seeborg
San Francisco Courthouse
450 Golden Gate Avenue
Courtroom 3 - 17th Floor
San Francisco, CA 94102
